      Case 4:09-cv-02056 Document 413 Filed on 03/06/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                            UNITED STATES DISTRICT COURT                             March 06, 2020
                             SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 HOUSTON DIVISION

JUAN RAMON TORRES                               §
and                                             §
EUGENE ROBISON, CHRISTOPHER                     §
ROBISON, et al,                                 §
                                                §
        Plaintiffs,                             §
VS.                                             §   CIVIL ACTION NO. 4:09-CV-02056
                                                §
SGE MANAGEMENT LLC                              §
and                                             §
STREAM GAS & ELECTRIC LTD                       §
and                                             §
STREAM SPE GP LLC, et al,                       §
                                                §
        Defendants.                             §

                                   ORDER OF RECUSAL

       I recuse myself from further proceedings in this case pursuant to 28 USC § 455 (Dkt. No.

403). The case s returned to the Clerk of Court for reassignment.

       It is so ORDERED.

       SIGNED on this 6th day of March, 2020.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
